229 F.3d 593 (7th Cir. 2000)
Lisetta Molnar, Plaintiff-Appellee, Cross-Appellant,v.Lloyd Booth and East Chicago  Community School Corp., Defendants-Appellants, Cross-Appellees.
Nos. 98-4047, 98-4056, 98-4127, 98-4291
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 24, 1999-Decided October 2, 2000

Appeals from the United States District Court  for the Northern District of Indiana, Hammond Division.  No. 2 96 CV 259 JM--James T. Moody, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Bauer, Ripple, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
This appeal comes  to us from a jury's verdict in favor of plaintiff  Lisetta Molnar on her sexual harassment claims  against the East Chicago Community School  Corporation (East Chicago) and Lloyd Booth, the  principal of the junior high school where she  taught. She based these claims on both Title VII  and 42 U.S.C. sec. 1983. In addition to modest  awards of $500 each on the two theories, the jury  awarded $25,000 in punitive damages against Booth  and the court added $65,760 in attorneys' fees  against both defendants. The defendants' appeals  are based principally on the district court's  denial of their motions for judgment as a matter  of law under Fed. R. Civ. P. 50, though they also  complain about other aspects of the trial, the  fees, and (in Booth's case) the punitive damages.  Molnar cross-appealed from the court's decision  to grant judgment as a matter of law on part of  her sexual harassment claim. Finding no  reversible error in any of the court's decisions,  even taking into account the changed landscape  for sexual harassment claims after the Supreme  Court's decisions in Burlington Industries, Inc.  v. Ellerth, 524 U.S. 742 (1998), and Faragher v.  City of Boca Raton, 524 U.S. 775 (1998), we  affirm.


2
* The account of the facts that follows presents  them in the light most favorable to Molnar, for  two reasons. To the extent we are considering the  Rule 50 motions filed by Booth and East Chicago,  we are obliged to view the facts in the light  most favorable to the non-moving party--that is,  Molnar. See Deimer v. Cincinnati Sub-Zero  Products, Inc., 58 F.3d 341, 343-44 (7th Cir.  1995). To the extent we are reviewing the jury's  verdict, we must view the facts in the light that  supports its verdict. McCalpine v. Foertsch, 870  F.2d 409, 414 (7th Cir. 1989); LaMontagne v.  American Convenience Prods., Inc., 750 F.2d 1405,  1410 (7th Cir. 1984). With respect to the jury  instructions, evidentiary rulings, and  disposition of attorneys' fees, our review of the  district court's actions is essentially for abuse  of discretion (though the specific standard for  jury instructions cautions us to make sure that  the law was fairly stated to the jury).


3
Molnar began working at Westside Junior High  School, which was part of East Chicago, on August  22, 1994. She had been engaged to teach art  classes as an intern, and she hoped to become  qualified to be a full-fledged teacher at the end  of her internship there. Booth was the principal  of Westside.


4
On her first day of work, Booth ogled her and  made appreciative noises. He took her into his  office, closed the door, and put on music. He  then suggested that he and Molnar had much in  common and asked for her telephone number. During  the same conversation, he told her that he could  secure various benefits for her like a permanent  art room--a "perk" that she, like other junior  teachers, did not have--and supplies. She  perceived all of this as a sexual advance, which  made her uncomfortable.


5
For a time, Booth's unwelcome behavior  continued. Over the next three to four weeks he  called Molnar down to his office on a regular  basis during the class period set aside for  planning. He discussed "personal things." She  thought she saw him staring at her from outside  her classroom on several occasions. He showed her  a music room and a wrestling room as potential  art rooms. He invited her onto his boat. He  talked about how difficult it was to meet people  and have relationships and discussed the threat  of AIDS with her. Once he pulled his pants  tightly over his crotch, making Molnar think he  was calling attention to that part of his body.  Molnar felt intimidated by Booth, but she  rejected all of his advances.


6
Her spurning of him had rather immediate  repercussions. Booth took back the art supplies  he had given her, and all talk of giving her an  art room evaporated. At one point Molnar asked  the Director of Secondary Education for East  Chicago, Charles Carter, for help in getting a  room. When Booth learned of the inquiry, he  became angry and told Molnar not to go over his  head again.


7
Matters became worse at the end of the school  year. In May 1995, Booth gave the Indiana  Professional Standards Board an evaluation of  Molnar's internship that could have been  understood as failing her. He specifically failed  her in two categories, but, in a contradictory  move, he also signed the back of the form.  Standing alone, the signature on the back of the  form would have meant that she could get her  license. On the other hand, the negative  evaluation on the face of the form meant that she  could not. The effect of the inconsistent  feedback from Booth meant, according to Molnar,  that she was not in a position to receive the  license.


8
The rest of the evidence supports her view that  the failing evaluation was a serious matter.  Molnar learned of it in October 1995 when union  officials told her about it. She asked them to  file a grievance on her behalf complaining both  about Booth's sexually harassing conduct and his  retaliation when she rejected him by failing her.  Around the same time, Booth learned that she was  protesting the evaluation, and he warned her,  "you don't know what you're getting yourself  into."


9
The union officials followed through by  informing the school administrators of Booth's  harassing and retaliatory conduct. One School  Board member testified that he had asked someone  to look into the matter, but no one ever talked  directly to Molnar, and in the meantime Booth  continued to haunt her. At the Board meeting of  November 27, 1995, union members formally  presented her grievance. Nothing happened except  Booth's reappearance in her classroom a week  later, ostensibly to perform another evaluation.  This prompted the union to institute a formal  grievance proceeding. The Board scheduled a  hearing for three weeks after the union's  presentation, but no hearing ever took place.  Instead, on December 27, the Board overturned the  conclusion that she had failed her internship. It  never made a decision on the sexual harassment  charges, nor did it take any disciplinary action  against Booth, who continued to serve as Molnar's  principal for the remainder of that school year.

II

10
Molnar filed her complaint against Booth and  East Chicago on August 15, 1996. She argued that  East Chicago had violated both Title VII and sec.  1983, and that Booth had violated sec. 1983,  through the sexual harassment she had suffered.  The case went to trial, where both defendants  moved under Fed. R. Civ. P. 50 for judgment as a  matter of law. The district court granted the  motions insofar as they sought to eliminate  Molnar's claim based on "hostile environment"  sexual harassment (a commonly recognized category  before the Ellerth and Faragher decisions), but  it denied them otherwise.


11
At the trial, over the defendants' objection,  Molnar presented the testimony of Christine  Kolavo, another woman who had served her  internship under Booth's supervision. Kolavo  testified that Booth had asked permission to call  and date her, and that when she refused, he had  discontinued his supervision of her and had asked  Vice-Principal Donna Vega to take over. The  defendants' objection was based on relevancy and  potential prejudice; Molnar defended its  admissibility on three grounds: that it was  admissible to establish retaliatory intent, that  it was proper to impeach Booth's testimony that  he had never asked out any female employee and  would never do so, and that it tended to show  that East Chicago was on notice of Booth's  behavior. The district court agreed that it was  relevant to Booth's intent and not unduly  prejudicial and on that basis admitted it.


12
The defendants also object to the court's  instructions to the jury, which were obviously  drafted before Ellerth and Faragher. The three  instructions at issue, numbers 4-6, all relate  expressly to Title VII liability and thus are  relevant only to the claims against East Chicago.  (Booth makes the erroneous statement in his brief  that because he cannot be liable under Title VII,  he should also be exempt from liability under  sec. 1983. That is not true. See Wudtke v. Davel,  128 F.3d 1057, 1064 (7th Cir. 1997) (and cases  cited there). Those three instructions as a whole  clearly showed that the court was restricting the  Title VII theory to East Chicago, as was proper.  The remaining instructions make it clear that it  was asking the jury to evaluate Booth's conduct  only under sec. 1983.) East Chicago argues that  the three instructions misstated both pre- and  post-Ellerth and Faragher law and that this error  independently requires us to reverse and remand  for a new trial.


13
The jury found for Molnar on both her Title VII  and her Equal Protection claims, awarding her  $500 in actual damages against East Chicago on  the Title VII count and $500 against Booth and  East Chicago on the sec. 1983 count. It also  awarded her $25,000 in punitive damages against  Booth on the sec. 1983 count. The district court  entered judgment on the verdict on March 16,  1998. In response to Molnar's motion for costs  and attorneys' fees, the court entered a final  order on October 29, 1998, awarding attorneys'  fees in the amount of $65,760 jointly and  severally against Booth and East Chicago. Booth  and East Chicago have appealed from the verdict  and fee orders against them, and Molnar has taken  a cross-appeal from the district court's Rule 50  order dismissing her hostile environment claims.

III
A.  Appeal of Booth and East Chicago

14
Our review of the district court's denial of  the defendants' motions for judgment as a matter  of law under Rule 50 is de novo. See Deimer v.  Cincinnati Sub-Zero Products, supra, 58 F.3d at  343-44. In addition, it is particularly important  here to acknowledge that we apply the law as it  now is, including the Supreme Court's intervening  decisions in Ellerth and Faragher. See Harper v.  Virginia Dept. of Taxation, 509 U.S. 86, 97  (1993).

1.  Title VII

15
Although Booth's brief contains some references  to Title VII, we reiterate for the sake of  completeness the fact that the district court's  instructions clearly indicated that it was not  permitting Molnar to pursue a Title VII claim  against Booth. This was correct, because an  individual supervisor does not fall within the  definition of the term "employer" for Title VII  purposes. See, e.g., Bryson v. Chicago State  Univ., 96 F.3d 912, 917 (7th Cir. 1996); Williams  v. Banning, 72 F.3d 552, 555 (7th Cir. 1995).  Thus, the jury was never invited to impose  liability on Booth under Title VII, it never did  so, and Booth has no grounds for complaining  about any ruling of the district court on a Rule  50 motion that addressed his liability under that  theory.


16
East Chicago, in contrast, was Molnar's employer  and it was therefore potentially liable to her  for a violation of that statute. The district  court also denied East Chicago's Rule 50 motion  seeking to keep from the jury Molnar's claim of  sexual harassment. Viewing the evidence in the  light most favorable to Molnar, and keeping in  mind the Supreme Court's guidance in Ellerth and  Faragher for these claims, we find no error in  the court's decision.


17
In Ellerth and Faragher, the Supreme Court  established the standards that govern the  liability of an employer for sexually harassing  behavior of a supervisor toward a subordinate  employee. The Court abandoned the prior  distinction, for vicarious liability purposes,  between so-called quid pro quo harassment and  hostile environment harassment, in favor of a  test that distinguished between cases in which  the supervisor takes a tangible employment action  against the subordinate and those in which he  does not. Ellerth, 524 U.S. at 760-65; Faragher,  524 U.S. at 807. The employer's liability in all  kinds of cases is determined under agency  principles, as the Supreme Court has developed  them.


18
In general, employers bear vicarious liability  for the harassment committed by a supervisor, in  accordance with the following rules as summarized  in Faragher


19
An employer is subject to vicarious liability to  a victimized employee for an actionable hostile  environment created by a supervisor with  immediate (or successively higher) authority over  the employee. When no tangible employment action  is taken, a defending employer may raise an  affirmative defense to liability or damages,  subject to proof by a preponderance of the  evidence. . . . No affirmative defense is  available, however, when the supervisor's  harassment culminates in a tangible employment  action, such as discharge, demotion, or  undesirable reassignment.


20
524 U.S. at 807-08. Regardless of the vocabulary  then in use, Molnar therefore had to have  evidence in the record that, if believed by the  jury, would have shown that she was suffering  from sexual harassment. In addition, the question  whether the harassment led to a tangible  employment action was critical. If so, East  Chicago was liable without more; if not, East  Chicago was entitled in principle to the  opportunity to show (1) that it exercised  reasonable care to prevent and correct promptly  any sexually harassing behavior, and (2) that  Molnar unreasonably failed to take advantage of  any preventive or corrective opportunities  provided by her employer or to avoid harm  otherwise. Ellerth, 524 U.S. at 765; Faragher,  524 U.S. at 807.


21
Though we consider it a close call, we conclude  that Molnar did show a "tangible employment  action," as the Court signaled that term should  be understood in Ellerth. Citing with approval  the concept of "tangible employment action" used  in this court's decision in Crady v. Liberty Nat.  Bank & Trust Co. of Ind., 993 F.2d 132, 136 (7th  Cir. 1993), the Court highlighted indicia such as  "termination of employment, a demotion evidenced  by a decrease in wage or salary, a less  distinguished title, a material loss of benefits,  significantly diminished material  responsibilities, or other indices that might be  unique to a particular situation." Ellerth, 524  U.S. at 761. We reaffirmed the Crady test in our  post-Ellerth/Faragher decision in Ribando v.  United Airlines, Inc., 200 F.3d 507, 511 (7th  Cir. 1999). To similar effect, in Savino v. C.P.  Hall Co., 199 F.3d 925 (7th Cir. 1999), we said  that "[a] tangible employment action has to cause  a substantial detriment to the plaintiff's  employment relationship." Id. at 932 n.8.


22
The clearest tangible employment action shown in  Molnar's evidence was Booth's confiscation of the  art supplies he had given her--supplies the jury  could have believed were necessary for her to be  able to perform her assigned job. (Indeed, as we  discuss below, the jury was specifically told in  Instruction 6 that it had to find that Molnar's  reaction to Booth's advances "affected tangible  aspects of her employment." Its verdict for  Molnar indicates that it did so find.) This  deprivation was not something the School Board  ever fixed. At least as a temporary matter, the  negative evaluation Booth gave Molnar was also a  tangible employment action; the jury could have  believed that it spelled the end of a career for  an intern. The mere fact that the evaluation was  reversed more than six months later and Molnar's  career put back on track does not diminish its  importance during the time it lasted. To hold  otherwise would mean that harassing supervisors  could demote employees who rejected their  advances with impunity, as long as they later  reversed the demotion and restored the employees  to their former positions. The short duration is  naturally relevant to the degree of damage Molnar  suffered from the evaluation, but the jury's  verdict of $500 on this claim indicates strongly  that the jury was aware of that fact too.


23
The clearest tangible employment action shown in  Molnar's evidence was Booth's confiscation of the  art supplies he had given her--supplies the jury  could have believed were necessary for her to be  able to perform her assigned job. (Indeed, as we  discuss below, the jury was specifically told in  Instruction 6 that it had to find that Molnar's  reaction to Booth's advances "affected tangible  aspects of her employment." Its verdict for  Molnar indicates that it did so find.) This  deprivation was not something the School Board  ever fixed. At least as a temporary matter, the  negative evaluation Booth gave Molnar was also a  tangible employment action; the jury could have  believed that it spelled the end of a career for  an intern. The mere fact that the evaluation was  reversed more than six months later and Molnar's  career put back on track does not diminish its  importance during the time it lasted. To hold  otherwise would mean that harassing supervisors  could demote employees who rejected their  advances with impunity, as long as they later  reversed the demotion and restored the employees  to their former positions. The short duration is  naturally relevant to the degree of damage Molnar  suffered from the evaluation, but the jury's  verdict of $500 on this claim indicates strongly  that the jury was aware of that fact too.


24
If, in the alternative, one were to dismiss the  confiscation of supplies as insufficiently grave  to amount to a tangible employment action, and  one were to recharacterize the evaluation as a  threat of a tangible action instead of a present  detriment, we would turn to the other half of the  Ellerth/Faragher test. Ordinarily, that would  require a remand so that East Chicago could have  the chance to prove its affirmative defense by a  preponderance of the evidence. Remand is not  necessary in all cases, however, as Faragher  itself illustrates. In Faragher, after outlining  its new affirmative defense, the Court concluded  that "[w]hile the City would have an opportunity  to raise an affirmative defense if there were any  serious prospect of its presenting one, it  appears from the record that any such avenue is  closed." 524 U.S. at 808. That was so because the  district court had found that the City had  entirely failed to disseminate its policy against  sexual harassment to its beach employees, its  officials made no effort to monitor the conduct  of its supervisors, and the policy had no  provision for bypassing the problematic  supervisors when someone wanted to register a  complaint. Id. The Court thus held as a matter of  law that the City could not establish the  affirmative defense.


25
On the alternate hypothesis that Molnar did not  show a tangible employment action, we find the  same to be true in the present record. East  Chicago does not dispute Molnar's assertion that  it had no policy specifically aimed at sexual  harassment. The only relevant policy East Chicago  puts forward as a potential basis for an  affirmative defense is the general policy it had  barring discrimination on the basis of race,  color, or sex. That policy was not a sexual  harassment policy: it did not provide any  guidance as to what employees should do in the  face of sexual harassment--it did not even  mention or define sexual harassment. (It is not  surprising, then, that Booth, various other East  Chicago employees, and union officials offered  uncontroverted testimony that they had no idea  (or were extremely confused about) what sexual  harassment was, and what they should do about  it.) Like the City in Faragher, East Chicago thus  could never show that it had exercised reasonable  care to prevent and correct promptly any  harassing behavior. It could not show that Molnar  unreasonably failed to take advantage of  corrective opportunities it provided, because it  provided none. It did not investigate Molnar's  grievance; it set a hearing for three weeks  later, which was over twice the normal time  limit, and then it did not conduct one. There was  therefore enough evidence for Molnar to prevail  on this view of the facts as well.


26
There is a certain amount of forcing a square  peg into a round hole when we evaluate evidence  and jury instructions that were organized and  drafted under an earlier view of the law  according to a later Supreme Court decision.  Nonetheless, this is the task the Court has given  us in Harper. In addition, since Rule 50 motions  are reviewed de novo in any event, we are free to  see if any rational jury could find in the non-  moving party's favor. Here we have no trouble  saying that the answer is yes, under the now-  governing legal standards, and thus we find no  error in the district court's decision to submit  the case to the jury.


27
Our review of the jury instructions on the  Title VII claim, Instructions 4 and 5, is  similarly influenced by later changes. Once  again, the standard of review is a liberal one: we look at jury instructions only to determine if  taken as a whole they were sufficient correctly  to inform the jury of the applicable law. Maltby  v. Winston, 36 F.3d 548, 560 (7th Cir. 1994).  Even if the instruction contains errors or  misguides the jury, the error is reversible only  if a litigant is prejudiced.


28
Taken together with Instruction 6, we think  that the jury instructions were adequate. After  reciting the pertinent part of Title VII,  Instruction 4 told the jury that "[a] plaintiff  may establish a violation of Title VII by proving  that she was threatened with or suffered adverse  employment decisions for refusing unwelcome  sexual advances. This type of claim under Title  VII is called a claim of quid pro quo sexual  harassment or sexual discrimination." So far, so  good: Ellerth and Faragher permit both threats  and actual adverse actions to be actionable  (distinguishing between them only for purposes of  the affirmative defense), and it has been clear  since Meritor Sav. Bank F.S.B. v. Vinson, 477  U.S. 57 (1986), and Harris v. Forklift Systems,  Inc., 510 U.S. 17 (1993), that sexual harassment  is encompassed within Title VII's prohibition  against sex discrimination. Instruction 5 told  the jury that it had to find for the plaintiff on  each of four listed elements


29
(1) the plaintiff was a member of a protected  class.


30
(2) the plaintiff was subject to unwelcome sexual  advances, requests for sexual favors or other  verbal or physical conduct of a sexual nature.


31
(3) the harassment complained of was based on sex.


32
(4) that she suffered or was threatened with a  materially adverse change in the terms or  conditions of her employment as the result of her  refusal to comply with the sexual requests and  advances.


33
Again, even though these would in all likelihood  not be the instructions that would be drafted  today, given Ellerth and Faragher, they  communicate the most important points to the  jury.


34
It is the final paragraph of Instruction 6,  however, that led us earlier to resolve our  doubts in favor of concluding that the jury found  an actual tangible employment action. That  instruction was a classic "quid pro quo"  instruction, which told them that the employer  (i.e. East Chicago) was strictly liable for quid  pro quo harassment, which occurs when a  supervisor uses his supervisory authority either  by making submission to requests for sexual  favors a term or condition of the individual's  employment, or by making submission or rejection  the basis for decisions affecting the individual.  The instruction concluded as follows: "Defendant  School Corporation, the employer, is thus  responsible or liable for the action of  plaintiff's supervisor in plaintiff's claim of  quid pro quo sexual harassment if plaintiff  Molnar proves, by a preponderance of the  evidence, that her reaction to Booth's advance  affected tangible aspects of her employment."


35
In our view, these instructions did not so  signficantly misstate the law as to require  vacation of this verdict and remand for a new  trial. In fact, in emphasizing that the action  had to be "based on sex," the district court  anticipated the Supreme Court's later decision in  Oncale v. Sundowner Offshore Servs., Inc., 523  U.S. 75, 80 (1998).

2.  Section 1983

36
East Chicago purports to challenge the jury  instructions on both Title VII and sec. 1983, but  its brief makes it clear that the only  instructions it is attacking are 4, 5, and 6,  which pertained only to Title VII and which we  have already discussed. It also challenges the  district court's denial of its Rule 50 motion on  the sec. 1983 claim, arguing that the evidence  did not show the kind of intentional  discrimination that is necessary for a claim  under the equal protection clause. Based on the  evidence, however, we believe this was properly  a question for the jury. For example, the lack of  any policy addressed to sexual harassment was  East Chicago's responsibility, not Booth's.  Furthermore, East Chicago offers little in the  way of argument in support of its claim other  than analogies to Title VII. Thus, even if there  were points unique to sec. 1983 that it might  have developed, it did not do so, and we will not  undertake that task.


37
As far as Booth is concerned, we have already  noted his error in assuming that because he is  not a proper defendant for Title VII, he cannot  be held individually liable under sec. 1983. That  mistaken premise forms the basis for most of the  rest of his arguments, which point out various  alleged errors in the Title VII jury  instructions. Once again, there was evidence in  the record on which the jury was entitled to  rely, and we see no reversible error in the  district court's decision to submit the case to  them.

3.  Admission of Kolavo Testimony

38
As we noted earlier, Christine Kolavo testified  at trial on Molnar's behalf. Kolavo was a former  employee whom Booth had supervised. She recounted  an incident in which Booth had followed her out  to her car and asked for her telephone number.  Kolavo refused to give it to him and then  reported the "come on" to Assistant Principal  Vega. Vega then offered to supervise Kolavo  directly. Kolavo did not make any report to the  general school administration.


39
The defendants argued that Kolavo's testimony  was irrelevant and prejudicial; Molnar responded  that it tended to show either Booth's retaliatory  intent or his discriminatory motive, that it  impeached Booth's testimony that he had never  asked out a person under his supervision and  would not do so, and that it gave East Chicago  notice of Booth's conduct. The district court,  whose decision here we review only for abuse of  discretion, admitted it, and did not give an  instruction telling the jury it could be  considered only for impeachment.


40
We are not impressed with the argument that  this evidence gave East Chicago notice about  Booth's behavior, especially because Kolavo  herself did not alert the administration to the  incident. Nor does it show anything about  retaliatory intent, either with respect to Kolavo  herself or with respect to Molnar. Discriminatory  motive, or more accurately modus operandi, comes  closer to the mark. Rule 404(b) allows the  admission of evidence of other acts if it tends  to prove facts like intent, preparation, and  absence of mistake. Booth's effort to establish  a sexual relationship with Kolavo (which was the  way she saw it) suggests that he intended to do  the same with Molnar and that he was not  accidentally engaged in behavior that could be  misconstrued. This was not the entirety of what  Molnar needed to prove, but the request for  sexual favors was a piece of the evidentiary  puzzle, and as such, evidence tending to make the  existence of that fact more probable was  admissible. See also Fed. R. Evid. 401. In  addition, and perhaps even more clearly, the  evidence was admissible for impeachment purposes.  The fact that no limiting instruction to that  effect was given was the defendants' own fault,  as they never requested one.


41
Finally, even if the Kolavo evidence would have  been better left out (that is, even if the  district court's decision to allow it was an  abuse of discretion), we find that the error was  harmless. See Fed. R. Evid. 103; 28 U.S.C. sec.  2111. Both defendants took advantage of ample  opportunities at trial to argue that Booth's  actions toward Kolavo were not discriminatory and  that East Chicago did not derive any notice from  them. Furthermore, the evidence did not report  shocking behavior; it was about a simple social  request that the listener found inappropriate and  that was rebuffed. The jury was thus able to  place this one piece of evidence in its proper  perspective.

4.  Punitive Damages Against Booth

42
Booth claims that the jury's award of $25,000  against him was excessive, because there was  insufficient evidence for it to find that he had  the requisite scienter to support punitive  damages. Unfortunately, he has done little to  preserve this point properly. He never moved for  judgment as a matter of law on punitive damages,  nor did he move for a new trial after the jury  returned its verdict and the trial court entered  its order. Never having asked the district judge  to fix this problem, it is too late in the day to  ask us to do so.


43
At least in this procedural posture, we find  nothing reversible here. Under Kolstad v.  American Dental Ass'n, 527 U.S. 526 (1999), a  defendant must behave with malice or reckless  indifference in order for a court to impose  punitive damages on him. Id. at 535. The terms  "malice" and "reckless indifference" "pertain to  the employer's knowledge that it may be acting in  violation of federal law, not its awareness that  it is engaging in discrimination." Id. The Court  specifically rejected an additional "egregious  misconduct" requirement that the court of appeals  had engrafted onto the statute.


44
The events here took place in 1994, long after  the law of sexual harassment had become well  established by the Supreme Court. The jury could  have found that Booth (the relevant actor here,  since we are considering only the sec. 1983  theory) acted with malice or reckless  indifference toward Molnar, particularly after  she rejected his advances. Booth also attacks the  amount of the award, $25,000, as grossly  excessive. We realize that this is a significant  amount of money for an individual, but as a  matter of law $25,000 is not so far out of line  that it must be reduced. We upheld a similar  punitive damages award in Merriweather v. Family  Dollar Stores of Indiana, 103 F.3d 576, 581 (7th  Cir. 1996), another sexual harassment case.  Assuming as we must that the jury believed  Molnar's account and not Booth's, this award is  not "monstrously excessive."

B.  Molnar's Cross-Appeal

45
Molnar's cross-appeal focuses on the district  court's dismissal of her "hostile environment"  theory of sexual harassment. But, just as we had  to evaluate the verdict in her favor under  current Supreme Court law, we must evaluate this  part of the case under the current law as well.  Many of the facts Molnar put forth fit more  comfortably under the old "hostile environment"  rubric than they did under the "quid pro quo"  classification: facts like Booth's habit of  standing outside her classroom and ogling her,  calling her to his office continuously, and  persistently asking for her telephone number to  the point where she started avoiding the  lunchroom and common areas lest she find him  there. But Molnar was able to introduce this  evidence at the trial, and jury instructions 4  and 5 allowed the jury to consider threats as  well as actions. Even though instruction 6 called  for the jury to find an effect on "tangible"  aspects of her employment, the fact is that the  jury did so. Molnar would have a stronger case  for reversal if the jury had rejected her case  under this arguably more demanding standard. The  loss of the chance here to present more squarely  to the jury the question whether the harassment  was sufficiently severe or pervasive to amount to  a hostile environment was unimportant given the  way things worked out.


46
It would be pointless in our view to send this  case back for a retrial on a theory that the  Supreme Court has since rejected. Our review of  this record satisfies us that Molnar was able to  put before the jury all relevant evidence, and  the jury was able as a practical matter to  consider the very points it would look at under  a proper Ellerth/ Faragher set of instructions.  We therefore find no reversible error in the  district court's grant of judgment as a matter of  law on this part of her case.

C.  Attorneys' Fees

47
The district court awarded $65,760 in attorneys'  fees jointly and severally against both  defendants. They assert that it abused its  discretion in doing so (which is the proper  standard of review). We do not find the award to  be so far out of line that it must be  reconsidered. Molnar in the end walked away with  $35,000 in total damages: $1,000 actual damages  on the two counts, and $25,000 punitive damages.  The fees are a little less than double that. In  addition to winning her monetary award, she was  also instrumental in causing East Chicago to  institute a sexual harassment policy in the wake  of her case.


48
East Chicago also argues that the fees should  have been apportioned between the defendants,  rather than being imposed jointly and severally,  because the monetary award against it was so much  smaller than the award against Booth. Again, even  though this might have been reasonable, we do not  find the district court's refusal to do so an  abuse of discretion. When two or more defendants  actively participate in a constitutional  violation, they can be held jointly and severally  responsible for indivisible attorneys' fees. See  Herbst v. Ryan, 90 F.3d 1300, 1305 (7th Cir.  1996). A number of factors govern the decision  whether to apportion or to use joiint and several  liability: the relative active or passive role  each defendant played, fairness, and the goal of  reimbursing private attorneys general. Id.  Molnar's attorneys' fees were indivisible,  because so many of the issues against the two  defendants were the same or similar. As in  Herbst, Booth could have been seen as an  important moving force behind East Chicago's  policies (or lack thereof at the pertinent time).  This is enough, in our view, to keep the district  court's decision within the bounds of its  discretion.

IV

49
The judgment of the district court is Affirmed.